Citation Nr: 1423500	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-42 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 1971 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is otherwise within the jurisdiction of the Los Angeles, California RO.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.  Review does reveal the representative's informal hearing presentation in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication in this case.  Specifically, a VA examination is necessary to determine the etiology of the Veteran's right and left knee disorders.  Service treatment records reflect that the Veteran complained of bilateral tibia pain in service and was diagnosed with bilateral shin splints in July 1972.  Private treatment records reflect current complaints of bilateral knee pain as well as X-ray evidence beginning May 2004 of a medial meniscus tear of the right knee and internal derangement of the left knee.  The Veteran has submitted a March 2009 private letter stating that his bilateral knee condition is related to service.  The Board finds, however, that this letter does not describe the rationale for concluding that the Veteran's condition is related to service.  It is therefore necessary to obtain a VA examination and opinion in order to determine the etiology of the Veteran's right and left knee conditions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran's right and left knee disorders.  All records obtained should be associated with the Veteran's claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  The AOJ should also ask the Veteran to identify all sources of treatment that he has received for his claimed right and left knee disorders and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) (2013) should be provided to the Veteran.

3.  After completion of the above and regardless of whether additional records are obtained, the AOJ shall arrange for the Veteran to have an appropriate VA examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner is also requested to review any pertinent records in Virtual VA and VBMS.  The examination report must state whether this review was accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right knee disorder is related to service or, if arthritis is found, had onset during or within one year of service separation.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left knee disorder is related to service or if arthritis is found, had onset during or within one year of service separation.

The examiner must provide reasons for the opinions rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  The Veteran is hereby notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of Virtual VA and/or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



